DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06 August 2021 was filed after the mailing date of the patent application on 21 July 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings, received on 06 August 2021, are acceptable for examination.

Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-6, 8,  10, 16-21, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo (US 20190013902 A1; hereinafter referred to as “Seo”).
Regarding Claim 16, Seo discloses an apparatus for wireless communication, comprising: 
a transceiver (¶87-90 & Fig. 9, Seo discloses a communication apparatus 900, or user equipment (UE), comprising a radio frequency (RF) module 930); 
a memory configured to store instructions (¶87-90 & Fig. 9, Seo discloses the communication apparatus 900 further comprising a memory 920 configured to store program code); and 
at least one processor communicatively coupled with the transceiver and the memory (¶87-90 & ¶93-94 & Fig. 9, Seo discloses the communication apparatus further comprises a processor 910 where the processor 910 may execute software stored on the memory 920 to perform a method), wherein the at least one processor is configured to cause the apparatus to: 
receive, on a downlink communication channel from a network entity, first multicast data from a network entity (¶59 & Fig. 7 (710), Seo discloses receiving, on a downlink multicast channel from a base station, a multicast transmission); 
determine that at least a portion of first multicast data has not been received (¶59 & Fig. 7 (720), Seo discloses determining, by the UE, that an initial reception of multicast data has failed); 
transmit, on an uplink communication channel to the network entity, a negative acknowledgment (NACK) to the network entity according to a hybrid automatic repeat request (HARQ) process in response to determining that at least the portion of the first multicast data has not been received (¶59 & ¶65 & Fig. 7 (720), Seo discloses transmitting, by the UE to the BS, feedback information indicating that the initial reception of multicast data has failed in order to cause the base station to perform a retransmission through a HARQ process.  Examiner correlates feedback information indicating that the initial reception of multicast data has failed to "a negative acknowledgment (NACK)); and 
receive second multicast data including at least the portion of the first multicast data according to the HARQ process in response to transmitting the NACK to the network entity (¶59 & Fig. 7 (730), Seo discloses receiving, by the UE from the BS, a retransmission of the multicast transmission over a unicast channel in response to transmitting, by the UE to the BS, feedback information).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 16.

a transceiver (¶87-90 & Fig. 9, Seo discloses a communication apparatus 900, or user equipment (UE), comprising a radio frequency (RF) module 930); 
a memory configured to store instructions (¶87-90 & Fig. 9, Seo discloses the communication apparatus 900 further comprising a memory 920 configured to store program code); and 
at least one processor communicatively coupled with the transceiver and the memory (¶87-90 & ¶93-94 & Fig. 9, Seo discloses the communication apparatus further comprises a processor 910 where the processor 910 may execute software stored on the memory 920 to perform a method), wherein the at least one processor is configured to cause the apparatus to: 
receive, on a downlink communication channel from a network entity, multicast data from a network entity (¶59 & Fig. 7 (710), Seo discloses receiving, on a downlink multicast channel from a base station, a multicast transmission); 
determine that at least a portion of multicast data has not been received via the multicast data (¶59 & Fig. 7 (720), Seo discloses determining, by the UE, that an initial reception of multicast data has failed); 
transmit, on an uplink communication channel to the network entity, a negative acknowledgment (NACK) to the network entity according to a hybrid automatic repeat request (HARQ) process in response to determining that at least the portion of the multicast data has not been received (¶59 & ¶65 & Fig. 7 (720), Seo discloses transmitting, by the UE to the BS, feedback information indicating that the initial reception of multicast data has failed in order to cause the base station to perform a retransmission through a HARQ process.  Examiner correlates feedback information indicating that the initial reception of multicast data has failed to "a negative acknowledgment (NACK)); and 
receive unicast data including at least the portion of the multicast data according to the HARQ process in response to transmitting the NACK to the network entity (¶59 & Fig. 7 (730), Seo discloses receiving, by the UE from the BS, a retransmission of the multicast transmission over a unicast channel in response to transmitting, by the UE to the BS, feedback information), wherein the unicast data corresponds to a unicast data retransmission (¶59 & Fig. 7 (730), Seo discloses the retransmission of the multicast transmission is unicast data because the retransmission is only transmitted to the UE that transmitted the feedback information).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 25.
Regarding Claim 17, Seo discloses the apparatus of claim 16.
Seo further discloses the at least one processor is configured to receive a number of HARQ processes permitted for multicast data transmission from the network entity (¶67, Seo discloses receiving, from the network, instructions indicating a number that can be used for multicast service).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 17.
Regarding Claim 18, Seo discloses the apparatus of claim 17.
Seo further discloses the at least one processor is configured to receive configuration of a number of HARQ processes for unicast and a number of HARQ processes for multicast data transmission (¶67, Seo discloses receiving, from the network, instructions indicating the number of HARQ processes of unicast service and a subset of said number that can be used for multicast service), and wherein the number of HARQ processes for unicast data transmission plus the number of HARQ processes for multicast data transmission is below a threshold (¶67, Seo discloses that the maximum number of HARQ processes for multicast service and unicast service is 8, thus all HARQ processes must be below 9).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 18.
Regarding Claim 19, Seo discloses the apparatus of claim 17.
Seo further discloses the at least one processor is configured to receive a number of HARQ processes for unicast data transmission including an allocation of the number of HARQ processes for multicast data transmission from the number of HARQ processes for unicast data transmission (¶67, Seo discloses that the network may instruct, or provide signalling, indicating the number of HARQ processes of unicast service that further indicates a subset of the number that can be used for multicast service).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 19.
Regarding Claim 20, Seo discloses the apparatus of claim 19.
Seo further discloses the HARQ process corresponds to one of the allocated number of HARQ processes for multicast data transmission from the number of HARQ processes for unicast data transmission (¶67, Seo discloses that the network may instruct, or provide signalling, indicating a particular HARQ process for a unicast service may be used for multicast service).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 20.
Regarding Claim 21, Seo discloses the apparatus of claim 17.
¶59 & Fig. 7 (730), Seo discloses receiving, by the UE from the BS, a retransmission of the multicast transmission over a unicast channel).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 21.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

11.	Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Wang et al. (US 20100278093 A1; hereinafter referred to as “Wang”).
Regarding Claim 22, Seo discloses the apparatus of claim 21.
However, Seo does not explicitly disclose the at least one processor is further configured to receive at least one of: a new data indicator (NDI) for the HARQ process associated with the second multicast data, a grant for the HARQ process associated with the second multicast data transmission, or a HARQ process override identifier for the HARQ process associated with the second multicast data transmission.
Wang teaches the at least one processor is further configured to receive at least one of: 
a new data indicator (NDI) for the HARQ process associated with the second multicast data (¶77, Wang teaches receiving, by a device receiving a retransmission by a device transmitting the retransmission, downlink control information over a physical downlink control channel (PDCCH) where the downlink control information indicates a new data indicator (NDI)), 
a grant for the HARQ process associated with the second multicast data transmission (¶77, Wang teaches receiving, by a device receiving a retransmission by a device transmitting the retransmission, downlink control information over a physical downlink control channel (PDCCH) where the downlink control information indicates resource allocation for the retransmission), or 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo by requiring the at least one processor is further configured to receive at least one of: a new data indicator (NDI) for the HARQ process associated with the second multicast data or a grant for the HARQ process associated with the second multicast data transmission as taught by Wang because there is an improvement in the reception of point-to-multipoint data by allowing the transmitting device to employ different modulations (Wang, ¶6-7).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 22.
12.	Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Wang in further view of Bhokar et al. (US 20180302868 A1; hereinafter referred to as “Bhokar”).
Regarding Claim 23, Seo in view of Wang discloses the apparatus of claim 22.
However, Seo in view of Wang does not explicitly disclose that the reception of the grant triggers clearing of a storage buffer and an indication of a toggling of the NDI.
Bhokar teaches that the reception of the grant triggers clearing of a storage buffer and an indication of a toggling of the NDI (¶61, Bhokar teaches receiving, by the UE, an uplink (UL) grant indicating a toggled new data indicator (NDI) which, in turn, causes the UE to flush the UL data buffer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo in view of Wang by requiring the reception of the grant Bhokar, ¶22).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 23.


	Allowable Subject Matter
13.	Claims 9,11-15,24 and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
14.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474